Citation Nr: 1217077	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-43 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to February 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO, in pertinent part, denied service connection for hearing loss.  

In January 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In March 2011, the Board remanded the claim for service connection for bilateral hearing loss, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in a June 2011 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the record reflects that further action on the claim on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  
As was pointed out in the Board's March 2011 remand, the Veteran contends that he suffered acoustic trauma during his military service that he claims caused bilateral hearing loss.  He specifically contends that he was exposed to loud noises caused by heavy vehicles, tanks, and gunfire on the firing range while in active duty service.  The Veteran's DD-214 notes that his military occupational specialty was heavy vehicle driver.  The Board accepts the Veteran's assertions of in-service noise exposure as credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(d) (2011).

In March 2011, the Board observed that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (201).  

The Board further noted that hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).  As was indicated in the March 2011 remand, the United States Court of Appeals for Veterans Claims (Court) has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In Hensley, the Court posited that where the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system, and post-service test results that meet the criteria of 38 C.F.R. § 3.385.  VA rating authorities must evaluate available testimony, clinical data, diagnoses, and any medical opinions relevant to the issue.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometry test results resulting in an upward shift in tested thresholds in service, though still not meeting the requirements for a "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometry testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Id. at 159.

Service treatment records include audiometric testing performed on entrance examination in December 1963 and separation examination in January 1966.  On entrance examination in December 1963, puretone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
0 (10)
5(10)
LEFT
15 (30)
0 (10)
5 (15)
0(10)
5 (10)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

On separation examination in January 1966, puretone thresholds, in decibels, were as follows:  





HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
5 (15)
10 (20)
N/R
10 (15)
LEFT
10 (25)
5 (15)
0 (10)
N/R
-5 (0)

In connection with his claim for service connection, the Veteran was afforded a VA audiological examination in August 2009.  The Veteran was diagnosed with bilateral high frequency sensorineural hearing loss.  The VA examiner reviewed the Veteran's claims file and considered the Veteran's statements that he was exposed to machinery noise as a farmer during his post-service occupation in addition to being exposed to tank noise, heavy vehicle noise, and gunfire on the firing range during his active duty service.  In considering all the information provided to her, the VA examiner opined that it was not likely that the Veteran's hearing loss was the result of military noise exposure, but, rather the post-service farming machinery noise exposure.  The examiner noted that the Veteran's service audiograms in 1963 and 1966 showed hearing within normal limits, and that the Veteran reported working as a farmer all of his life around loud equipment.  

Despite the August 2009 opinion, in March 2011, the Board pointed out that, pursuant to the guidance in Hensley some hearing loss was shown at 500 hertz in the left ear both on entrance and separation examination.  The Board further noted that there appeared to be some shift in the decibel losses at various frequencies in the right ear between the entrance audiogram and the separation audiogram.  The Board observed that the August 2009 VA examiner did not address these findings, nor did it appear that she considered the converted in-service audiometric findings.   

In light of the foregoing, the Board remanded the claim on appeal to obtain a supplemental opinion.  The Board specifically indicated that the requested opinion was to be consistent with the ruling in Hensley and, as such, the examiner was not to rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, when forming an opinion.  The Board noted that if the aforementioned was the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  The Board further directed the examiner to note the Veteran's claims of exposure to acoustic trauma during service, and the examiner was asked to discuss the presence of in-service noise exposure, the Veteran's entrance and exit audiograms, and the various lay statements of record from the Veteran and his family and friends when forming an opinion as to the etiology of any current diagnosis of hearing loss.

The Veteran underwent VA audiological examination in June 2011.  The examiner reviewed the claims file and noted that both the December 1963 induction examination and the January 1966 separation examination revealed normal hearing bilaterally.  She observed that the Board had provided decibel levels for these examinations under the ASA and ISO standards, but stated that, whether the hearing tests were compared using the results under ASA or ISO standards, hearing was still considered to be unchanged from induction to separation.  The Veteran gave a history of hearing loss beginning "after separation from service" or during the "last part of service."  He reported that he served as a tanker and a truck driver and experienced military noise exposure to tanks, guns, rifles, and diesel engines.  In discussing his occupational history, the Veteran reported that he had done mostly farming since separation from service, and occasionally used loud equipment.  He added that he had also hauled logs.  He denied recreational noise exposure.  

Audiometric testing on VA examination in June 2011 revealed bilateral hearing loss, as defined by 38 C.F.R. § 3.385.  The diagnosis was bilateral sensorineural hearing loss.  In providing the requested medical opinion, the VA examiner indicated that the Veteran had normal hearing at induction and separation.  She added that, when comparing these two examinations, under ASA and ISO standards, his hearing was unchanged from induction to separation, despite the Veteran's reported history of military noise exposure.  She added that there was no aggravation of any pre-existing hearing loss.  The examiner concluded by stating that, based on all of the evidence of record, she agreed with the previous VA examiner that the Veteran's current hearing loss disability was not likely related to or caused by his period of active service.  

The Board had specifically discussed in the March 2011 remand that the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. §3.385, at the time of separation from service, when forming an opinion and that, if such was the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  Nevertheless, review of the June 2011 opinion reflects that the audiologist's opinion was based, at least in part, on the finding that the Veteran's hearing was normal at induction to and separation from service.  The Board highlights that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

Because VA undertook to provide a VA examination to evaluate the claimed bilateral hearing loss, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, the Board finds that a supplemental opinion is in order.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the audiologist who conducted the June 2011 VA examination is not available, or the designated audiologist is unable to provide the requested opinion without examining the Veteran.

Moreover, the Board notes that the Veteran has submitted several lay statements from family and friends to support his claim for service connection for hearing loss.  These statements reflect that the Veteran's family and friends had noticed a decline in his hearing.  In the March 2011 remand, the examiner was specifically instructed to discuss statements from the Veteran and his family and friends regarding hearing loss.  Despite this instruction, the June 2011 VA examination report makes no mention of these statements.  These statements should be addressed in the supplemental opinion.  

Additionally, the VA examiner should consider and address the January 2009 opinion of a private audiologist, that the results of audiological testing, in conjunction with the Veteran's history of noise exposure, suggested possible damage to his hearing during military service.  

Further, the Board notes that clarification from the Veteran regarding his employment history is necessary in this case.  In this regard, a December 2006 VA treatment record reflects that the Veteran was disabled, but had worked in Nashville in the assembly of aircraft.  During the August 2009 VA examination, the Veteran reported working as a farmer all his life, around loud equipment.  During the January 2011 hearing, the Veteran testified that, after service, he was exposed to some noise from farm tractors after service, although he said the tractors were not that loud.  He reported that he had farmed off and on his whole life, until about 20 years earlier.  He added that he and his brother had done some logging, but the only noise involved in this was the sound of logs rubbing on the leash.  As noted above, on VA examination in June 2011, the Veteran reported that he had done mostly farming since separation from service, in which he occasionally used loud equipment.  He added that he had also hauled logs.  Notably, in a September 2008 statement, the Veteran denied any treatment for hearing loss since service, but indicated that he had employment physical reports which he would try to retrieve.  

On remand, the AMC/RO should also ask the Veteran to provide a listing of his employment history since his separation from service, and to clarify whether he worked in aircraft assembly.  He should indicate whether he underwent any hearing evaluations at a place of employment.  If so, he should be asked to provide authorization for the release of the reports of such evaluations. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the claims file or the Veteran's Virtual VA e-folder.  

2.  Ask the Veteran to provide a listing of his employment history since his separation from service.  He should also be asked to clarify whether he worked in aircraft assembly (as indicated during VA treatment in December 2006).  The Veteran should further indicate whether he underwent any hearing evaluations at a place of employment.  If so, he should be asked to provide authorization for the release of the reports of such evaluations.  After acquiring this information and obtaining any necessary authorization, obtain and associate any reports of hearing evaluations with the claims file or the Veteran's Virtual VA e-folder.  

3.  After all available records have been associated with the claims file, forward the claims file to the audiologist that conducted the June 2011 VA examination, if available, for a supplemental opinion.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the audiologist.

The audiologist should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current bilateral hearing loss which was incurred or aggravated as a result of active service, or, in the alternative, whether any current hearing loss which is found to have preexisted his period of active service was at least as likely as not aggravated or permanently worsened by active service.

The audiologist is advised that, for purposes of rendering this opinion, the Board finds the Veteran's reports of in-service noise exposure to be credible.  

The audiologist should consider and address the Veteran's service treatment records (including the evidence of some hearing loss pursuant to Hensley at 500 Hertz in the left ear on entrance and separation examinations and some shift in decibel losses at various frequencies in the right ear during service), statements submitted by the Veteran's family and friends regarding his decline in hearing, and the January 2009 opinion of a private audiologist (that the results of audiological testing, in conjunction with the Veteran's history of noise exposure, suggested possible damage to his hearing during military service).  

The complete rationale for all opinions expressed should be set forth in the examination report.  The examiner is advised that the absence of in-service evidence of hearing loss is not fatal to a claim for that disability; rather, service connection may be found with a showing of a current hearing loss disability and a medically sound basis for attributing such disability to service.

If further examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the examiner designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the examiner.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

4.  After ensuring that the development is complete, readjudicate the claim.  If not fully granted, issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


